Case: 22-20006     Document: 00516496110         Page: 1     Date Filed: 10/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      October 4, 2022
                                  No. 22-20006                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Earnest Gibson, IV,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:12-CR-600-2


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Earnest Gibson, IV, federal prisoner # 24390-379, appeals the denial
   of his third motion for compassionate release pursuant to 18 U.S.C. §
   3582(c)(1)(A). Under this statute, a district court may reduce a defendant’s
   term of imprisonment if, after considering the factors set forth in § 3553(a),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20006      Document: 00516496110           Page: 2    Date Filed: 10/04/2022




                                     No. 22-20006


   it finds that “extraordinary and compelling reasons warrant such a
   reduction” and “such a reduction is consistent with applicable policy
   statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i). As
   he had already done in two prior motions, Gibson contended that the greater
   risk of hospitalization and death from COVID-19 caused by several of his
   underlying medical conditions, specifically obesity, diabetes,               and
   hypertension, was an extraordinary and compelling reason warranting early
   release. Adopting the reasoning contained in its denial of Gibson’s previous
   motion for compassionate release, the district court denied the motion.
          We review the denial of a motion under § 3582(c)(1)(A)(i) for an
   abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020). A district court abuses its discretion when it “bases its decision on an
   error of law or a clearly erroneous assessment of the evidence.” Id. (internal
   quotation marks and citation omitted).
          Here, the district court was within its discretion in determining that
   Gibson’s medical conditions were not “extraordinary or compelling
   reasons” for reducing his sentence. As noted by the district court, large
   percentages of the population suffer from the same conditions as Gibson,
   making it difficult to say that his case is “extraordinary.” See United States v.
   Thompson, 984 F.3d 431, 434 (5th Cir.), cert. denied, 141 S. Ct. 2688 (2021)
   (holding that, because nearly half the population suffered from hypertension
   and approximately twelve percent suffered from high cholesterol, the district
   court abused its discretion in denying compassionate release to a defendant
   with those conditions).
          Although some courts have, on occasion, granted compassionate
   release where the defendant demonstrated that they were at an increased risk
   of suffering severe illness should they contract COVID-19, they have “largely
   done so for defendants who had already served the lion’s share of their




                                          2
Case: 22-20006     Document: 00516496110          Page: 3   Date Filed: 10/04/2022




                                   No. 22-20006


   sentences.” Id at 434. In contrast, Gibson has served less than fifty percent
   of his twenty-year sentence. Accordingly, Gibson has failed to show that the
   district court abused its discretion in denying his motion for compassionate
   release. The district court’s order is AFFIRMED.




                                         3